Citation Nr: 0433534	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  99-00 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection on a secondary basis for low back disability, and, 
if so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection on a secondary basis for left knee disability, 
and, if so, whether the reopened claim should be granted. 

3.  Entitlement to an increased disability rating for 
residuals of total right knee arthroplasty, currently 
evaluated as 30 percent disabling.

4.  Entitlement to service connection for psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from November 1963 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of September 1998, November 1998, December 
1999 and November 2001 rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The veteran testified before the undersigned at a 
hearing held at the RO in May 2004.

A November 1998 rating decision denied entitlement to service 
connection for psychiatric disability.  In response to his 
disagreement with that rating decision the veteran was issued 
a statement of the case (SOC) in January 2000.  Following the 
receipt of additional VA treatment records the veteran was 
issued a supplemental statement of the case (SSOC) in March 
2000.  No correspondence was received from the veteran or his 
representative either during the one year period following 
notice of the November 1998 rating decision, or within 60 
days of the January 2000 SOC or the March 2000 SSOC.  The 
record nevertheless reflects that the RO continued to include 
the issue of entitlement to service connection for 
psychiatric disability on the SSOCs issued after March 2000.  
As the RO effectively misled the veteran into believing that 
the issue of entitlement to service connection for 
psychiatric disability was on appeal, in order to afford the 
veteran the due process to which he is entitled the Board 
will accept jurisdiction over the issue of entitlement to 
service connection for psychiatric disability.

The Board notes that while the November 1998 rating decision 
denying service connection for psychiatric disability did not 
mention PTSD, the December 1999 SOC addressing service 
connection for psychiatric disability specifically considered 
PTSD in denying the claim.  The veteran's representative has 
recently made clear that the psychiatric disorder claim 
includes PTSD as a component.  The Board has therefore re-
characterized the psychiatric disorder issue on appeal as 
including service connection for PTSD.

In an August 2000 statement and at his May 2004 hearing, the 
veteran suggested he was seeking service connection on a 
secondary basis for psychiatric disability.  The issue of 
secondary (as opposed to primary) service connection for 
psychiatric disability has not been developed for appellate 
review.  The issue of entitlement to service connection on a 
secondary basis for psychiatric disability is therefore 
referred to the RO for appropriate action.

The issues of entitlement to a TDIU and entitlement to 
primary service connection for psychiatric disability (to 
include PTSD) are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed August 1993 rating decision denied 
entitlement to service connection on a secondary basis for 
low back disability.

2.  Evidence received since the August 1993 rating decision 
is not duplicative or cumulative of evidence previously of 
record and is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection on a secondary basis for low back disability.

3.  Low back disability was not caused or chronically 
worsened by the veteran's service-connected right knee 
disability.

4.  An unappealed October 1995 rating decision denied 
entitlement to service connection on a secondary basis for 
left knee disability.

5.  Evidence received since the October 1995 rating decision 
is not duplicative or cumulative of evidence previously of 
record and is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection on a secondary basis for left knee disability.

6.  Left knee disability was not caused or chronically 
worsened by the veteran's service-connected right knee 
disability.

7.  The residuals of the veteran's total right knee 
arthroplasty are manifested by pain, some laxity, and 
limitation of flexion with moderately severe to severe 
functional loss, but not by any weakness, more than slight 
incoordination, or consistent looseness of prosthesis.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim for service connection on a secondary basis 
for low back disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001).

2.  The veteran does not have low back disability that is 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2004).

3.  New and material evidence has been received to reopen the 
veteran's claim for service connection on a secondary basis 
for left knee disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001).

4.  The veteran does not have left knee disability that is 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2004).

5.  The criteria for an evaluation in excess of 30 percent 
for the residuals of a total right knee arthroplasty have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5055, 5256, 5260, 
5261, 5262 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The record reflects that a September 1998 rating decision 
denied entitlement to an increased rating for residuals of a 
right knee arthroplasty; and that a December 1999 rating 
decision determined that new and material evidence had not 
been received with which to reopen claims for service 
connection on a secondary basis for low back and left knee 
disabilities.  The veteran was provided with notice of the 
September 1998 and December 1999 rating decisions, and was 
provided with SOCs in December 1998 and February 2000 which 
collectively notified him of the issues addressed, the 
evidence considered, the adjudicative actions taken, the 
decisions reached, the pertinent law and regulations, and the 
reasons and bases for the decisions.  In addition, he was 
specifically advised by VA, via a March 2004 correspondence, 
of what evidence VA would obtain on his behalf and of what 
evidence he was responsible for submitting.  The March 2004 
correspondence also suggested submitting any relevant 
evidence in his possession.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).

While the notice provided to the veteran in March 2004 was 
not given prior to the first RO adjudications of the claims 
in September 1998 and December 1999, the notice was provided 
by the RO prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The veteran has been afforded 
numerous opportunities to supplement the record, and in fact 
has done so.

As will be discussed in further detail below, the Board has 
determined that the claims for service connection for low 
back and left knee disabilities should be reopened, but 
nevertheless concludes that service connection is not 
warranted for either disorder.  The record reflects that 
while the RO initially declined to reopen the referenced 
claims, in the June 2003 supplemental statement of the case 
the RO essentially reopened both claims and considered the 
issues on the merits.  The veteran consequently has not been 
prejudiced by the Board's consideration of his claims on the 
merits.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the SOCs and 
SSOCs informed the veteran of the information and evidence 
needed to substantiate his claims.  Moreover, and as noted 
above, the March 2004 correspondence notified the veteran as 
to which evidence would be obtained by him and which evidence 
would be retrieved by VA.  It is clear from submissions by 
and on behalf of the veteran that he is fully conversant with 
the legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by the veteran, and for which he authorized VA to 
request, were obtained by the RO.  38 U.S.C.A. § 5103A.  The 
relevant evidence of record includes service medical records; 
private medical records for April 1973 to March 2002 
(including from Baptist Medical Center and Neurosurgery 
Associates of Central Alabama, as well as from Dr. Holt); 
records from the Social Security Administration (SSA); and VA 
treatment records for August 1991 to November 2002.  The 
Board notes that the veteran has alleged that he received 
treatment for his low back disorder from a chiropractor a 
short time after sustaining a back injury in 1971 or 1972.  
He has not identified the referenced chiropractor, and the 
chiropractor's identity is not otherwise apparent from the 
record.  The Board accordingly concludes that VA's duty to 
assist the veteran in obtaining pertinent records in 
connection with his claims has been fulfilled.

The record also reflects that the veteran was afforded VA 
examinations of his disabilities in June 1999, September 2001 
and May 2003.  The May 2003 examination in particular 
addressed, the understanding of the veteran's representative 
to the contrary notwithstanding, the etiology of the 
veteran's lower back and left knee disorders.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

I.  New and material evidence

The Board initially notes that the VCAA appears to have left 
intact the requirement that a veteran must first present new 
and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  See 
38 U.S.C.A. § 5103A(f).

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (The Board 
notes that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The claims in the instant appeal were received in 
January 1999).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).


A.  Low back

Service connection for low back disability as secondary to 
service-connected right knee disability was denied in an 
August 1993 rating decision.  The veteran was informed of the 
decision and of his appellate rights with respect thereto, 
but he did not appeal.  As a result, service connection for 
low back disability may now be considered on the merits only 
if new and material evidence has been received since the time 
of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The evidence of record at the time of the August 1993 rating 
decision included service medical records which are negative 
for any complaints, finding or diagnosis of low back 
disability.  The evidence on file also included the reports 
of VA examinations conducted in January 1968, January 1969 
and November 1992, each of which is silent for any reference 
to low back problems.

The evidence on file at the time of the August 1993 rating 
decision also included VA treatment reports for December 1991 
to March 1993 which show that in January 1992 the veteran 
apparently fell onto his tailbone while using crutches; X-ray 
studies of his lumbar, sacral and coccygeal areas were 
negative for any fracture.   An April 1992 entry notes that 
the veteran reported his right knee giving way; physical 
examination showed that his right quadriceps muscles were 
weaker than on the left.  Records for 1993 show that he 
complained of low back pain with right sciatica, and indicate 
that he had signs of degenerative disc disease.

The evidence previously considered also included the report 
of a May 1993 VA examination, at which time the veteran 
reported that he fell in 1972 because of his right knee, and 
that as a result he experienced low back pain throughout the 
years.  X-ray studies of the lumbar spine showed degenerative 
arthritic changes, and the examiner diagnosed degenerative 
arthritis of the lumbar spine. 

The evidence on file at the time of the August 1993 rating 
decision lastly included several statements by the veteran in 
which he contended that he injured his back in 1971 when his 
knees caused him to fall; he explained that he remained in 
pain since that incident, and that he was told in 1992 that 
he had two crushed discs.

Pertinent evidence added to the record since the August 1993 
rating decision includes private medical records for April 
1973 to March 2002, which record the veteran's complaints of 
a back injury caused by giving way of his right knee.  The 
report of a December 1998 diagnostic study demonstrated 
spinal stenosis, disc protrusion and facet hypertrophy.

The added evidence also includes VA treatment records for 
August 1991 to November 2002 showing that X-ray studies of 
the lower back in March 1993 revealed degenerative changes, 
and in August 1993 showed evidence of degenerative disc 
disease and minimal lumbar spondylosis.  An April 1993 entry 
notes that the veteran hurt his arm when his right knee 
collapsed, and a March 1995 entry shows that the veteran 
walked with a varus deformity.  X-ray studies in July and 
September 1998 demonstrated degenerative arthritis, 
degenerative disc disease, and retrolisthesis.  The treatment 
records show that the veteran underwent lower back surgery in 
August 1998, at which time he reported a remote traumatic 
event occurring in 1974.  A December 1998 entry records the 
veteran's statement that his back pain initially began in 
1972 after he fell in response to a bad knee.

The evidence added to the record also includes a June 1993 
statement by the veteran's father, who indicates that he 
witnessed an incident in 1971 or 1972 in which the veteran's 
right leg collapsed while the veteran was loading hay; he 
indicated that the collapse caused the veteran to fall four 
feet onto the side rail of a truck, and then to the ground.  
He lastly stated that the veteran experienced low back pain 
for three days following the incident.

Also added to the record since August 1993 is the report of a 
June 1999 VA examination of the veteran, at which time he 
denied using any assistive devices.  He reported that he 
injured his back when his right knee gave way and caused him 
to strike the rail of a truck and fall to the ground.  The 
veteran explained that he sought treatment from a 
chiropractor for the injury, and that he continued to 
experience lower back problems.  Following physical 
examination of the veteran the examiner diagnosed severe 
spinal stenosis; foraminal encroachment L1-L3; and 
degenerative spondylosis of the lumbosacral spine.

The evidence added to the record includes the report of a 
September 2001 VA examination of the veteran.  At that time 
he reported that his back pain started in 1971 or 1972 when 
his right leg collapsed and caused him to fall; he indicated 
that he experienced back problems since that time and re-
injured his back years later.  X-ray studies disclosed the 
presence of degenerative changes, and the veteran was 
diagnosed with residual low back pain, status post spinal 
stenosis, degenerative spondylosis of the lumbosacral spine.

The evidence added to the record since the August 1993 rating 
decision also includes the report of a May 2003 VA 
examination of the veteran, which included a review of the 
claims files.  The examiner noted that he had reviewed the 
records concerning the low back complaints and findings, and 
acknowledged the veteran's contention that he injured his 
back in 1971 or 1972 when his right knee collapsed while he 
was loading hay; the veteran also reported re-injuring his 
back many years later.  Following physical examination of the 
veteran the examiner diagnosed severe functional loss in the 
lumbosacral spine.  The examiner essentially concluded that 
it unlikely that the veteran's lower back disorder was 
secondary to his service-connected right knee disorder.  The 
examiner noted that the veteran's back surgeries were for a 
herniated disc and fusion, and were performed in 1998 and 
later, and he additionally concluded that the lower back 
condition was most likely aggravated by the veteran's 
construction job.

Also added to the record are records from SSA which indicate 
that the veteran is considered disabled by that agency on 
account of, inter alia, a lower back condition.

The evidence added to the record lastly includes several 
statements by veteran as well as his testimony in May 2004.  
In his statements and testimony the veteran contends that his 
low back disability resulted from giving way of his right 
knee, and that his physicians have linked his back disorder 
to his right knee condition.  He testified that he sought 
treatment from a chiropractor immediately following the back 
injury, and that throughout the years he experienced 
additional falls that injured his back.

Inasmuch as the evidence of record at the time of the August 
1993 rating decision did not include any evidence 
corroborating the veteran's account of a back injury caused 
by his right knee giving way, the Board concludes that the 
newly submitted June 1993 statement by his father is clearly 
new and material.  Accordingly, the June 1993 statement bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The veteran's claim of 
entitlement to service connection for low back disability is 
reopened.

This does not end the Board's inquiry, however.  As noted 
previously, service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury, and additional disability 
resulting from the aggravation of a nonservice-connected 
condition by a service-connected condition is also 
compensable.  The Board notes that the veteran does not 
contend that his low back disorder originated in or as a 
result of his period of service.

Although the veteran contends that he injured his lower back 
in 1971 or 1972, received treatment for low back problems for 
a period of time following the injury, and continued to 
experience low back problems since the injury, the medical 
evidence on file (including entries for the 1970s) is silent 
for any reference to low back complaints or findings until 
the 1990s.  Moreover, the only medical opinion to address the 
etiology of the veteran's current low back disorder indicated 
(after acknowledging the veteran's account of his right knee 
giving way) that it was unlikely that the low back disorder 
is related to the service-connected right knee disorder.

The Board notes that while the veteran and his father are 
certainly competent to describe the veteran's fall in 1971 or 
1972, there is no indication that either the veteran or his 
father is qualified through education, training or experience 
to offer medical opinions.  As laypersons, therefore, their 
statements as to medical diagnosis of low back disability at 
the time of the incident, or as to medical causation, do not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
(2004).  In addition, while the veteran reported to his 
treating and examining physicians that his right knee 
disorder caused his low back disorder, none of the referenced 
physicians further addressed the veteran's account.  Evidence 
which is simply unenhanced information recorded by a medical 
examiner does not constitute competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Board 
lastly notes that while the veteran contends he has been told 
by physicians that his low back disorder is secondary to his 
right knee disability, his account of what his physicians 
purportedly said, filtered as it is through the sensibilities 
of a layperson, also do not constitute competent medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69 (1995).

In short, the only competent opinion of record addressing the 
etiology of the veteran's left knee disorder indicates that 
it is unlikely that the veteran's service-connected right 
knee disorder caused or chronically worsened the left knee 
disability.  The Board therefore concludes that the 
preponderance of the evidence is against the claim for 
service connection on a secondary basis for low back 
disability.  Since the preponderance of the evidence is 
against the claim, application of the evidentiary equipoise 
rule, which mandates that where the evidence is balanced and 
a reasonable doubt exists as to a material issue, the benefit 
of the doubt shall be given to the claimant, is not required 
in this case.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).


B.  Left knee

Service connection for left knee disability as secondary to 
service-connected right knee disability was denied in an 
October 1995 rating decision.  The veteran was informed of 
the decision and of his appellate rights with respect 
thereto, but he did not appeal.  As a result, secondary 
service connection for left knee disability may now be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001); 
Manio, supra; Evans, supra.

The evidence of record at the time of the October 1995 rating 
decision included service medical records which are negative 
for any complaints, finding or diagnosis of left knee 
disability.  The evidence on file also included the reports 
of January 1968 and January 1969 VA examinations which are 
silent for any reference to left knee complaints or findings.

The evidence on file also included VA treatment reports for 
December 1991 to March 1995 showing that in April 1992 the 
veteran complained of right knee give way.  A January 1993 
entry notes that he was being referred because of bilateral 
knee degenerative joint disease; no abnormalities were 
identified on examination, and X-ray studies of the left knee 
were normal.  An April 1993 entry notes that the veteran 
injured his arm when his right knee buckled.  August 1993 X-
ray studies of the left knee were normal.  A March 1995 entry 
notes that the veteran exhibited varus while ambulating.

The evidence on file at the time of the October 1995 rating 
decision also included the reports of November 1992 and May 
1993 VA examinations.  At his November 1992 examination, the 
veteran ambulated with a limp favoring his right knee, and 
exhibited slight left knee crepitus without any other 
abnormality.  At his May 1993 examination he reported 
developing left knee pain, and explained that he was told he 
was developing degenerative changes in the knee due to 
overuse to compensate for his right knee.  Examination of the 
left knee was normal, except for crepitus, and X-ray studies 
of the knee were normal.

The evidence on file also included the report of an August 
1995 VA examination, at which time the veteran reported that 
he started developing left knee problems in 1989, and was 
told by a physician that his left knee problems resulted from 
the stress of compensating for the right knee disorder.  
Physical examination disclosed that the veteran favored his 
right lower extremity, and X-ray studies of the left knee 
showed the presence of a loose body.  The veteran was 
diagnosed with degenerative joint disease of the left knee 
with loose body.

The evidence previously of record at the time of the October 
1995 rating decision lastly included several statements by 
the veteran indicating that he had left knee disability as 
the result of his service-connected right knee disability.  
He indicated that his physician had informed him that the 
left knee condition deteriorated because of the weight-
bearing pattern caused by his right knee.

Pertinent evidence added to the record includes private 
medical records for April 1973 to March 2002 showing 
treatment for left knee osteoarthritis beginning in the 
1990s.  The added evidence also includes VA treatment reports 
for August 1991 to November 2002 showing that X-ray studies 
in August 1996, June 1997 and June 1999 of the left knee were 
normal, but that X-ray studies in May 1998 and January 2000 
showed minimal degenerative joint disease.  A February 2000 
bone scan revealed increased uptake secondary to 
biomechanical stresses; the impression was of compensatory 
arthritis, osteoarthritis left knee.  A November 2002 
diagnostic study revealed a tear of the left anterior 
cruciate ligament, as well as osteoarthritis.

The added evidence also includes a June 1993 statement by the 
veteran's father, who indicates that he witnessed the 
veteran's right leg collapse in 1971 or 1972.

The evidence added to the record also includes the report of 
a June 1999 VA examination, which did not include a review of 
the claims files.  The veteran reported that his left knee 
problems were caused by his altered weight-bearing pattern 
from his right knee condition.  He denied using an assistive 
device.  Physical examination disclosed that he placed weight 
on his left knee during ambulation to avoid placing pressure 
on the right knee.  The examiner noted that the veteran 
experienced severe difficulty bearing weight on his knees 
with walking, and diagnosed arthralgia of the left knee.

The evidence added to the record also includes the report of 
a September 2001 VA examination of the veteran, at which time 
he presented wearing bilateral knee braces.  No pertinent 
abnormalities were identified on physical examination.

The evidence added to the record also includes records from 
the SSA which, other than for medical records already 
discussed above, do not address a left knee disorder.

The evidence added to the record also includes the report of 
a May 2003 VA examination of the veteran, at which time the 
claims files were reviewed.  The veteran reported that his 
left knee complaints began about six years ago, and that he 
was told his left knee problems were secondary to overuse of 
the right knee.  Physical examination disclosed the presence 
of an antalgic gait, as well as right knee laxity, and X-ray 
studies of the left knee disclosed minor degenerative 
changes.  The examiner essentially concluded that it was 
unlikely that the left knee disorder was related to the 
service-connected right knee disorder, explaining that the 
left knee was independent of the right knee, and that the 
left knee arthritis was part of the aging process.  The 
examiner noted that in rendering his opinion he consulted 
with the orthopedist who performed the veteran's open 
arthrotomy in December 1991, and who was not in agreement 
with the February 2000 characterization of the arthritis as 
compensatory in nature.  The examiner concluded that the 
veteran's left knee disorder was most likely aggravated by 
his construction job.

The evidence added to the record since the October 1995 
rating decision lastly includes several statements by the 
veteran, as well as his testimony before the Board in May 
2004.  The veteran contends that, according to VA physicians, 
his left knee disorder is related to his service-connected 
right knee disorder.

The evidence of record at the time of the October 1995 rating 
decision did not include any medical evidence suggesting that 
the left knee disorder was caused or chronically worsened by 
the service-connected right knee disorder.  As discussed 
above, the evidence added to the record includes the report 
of a February 2000 bone scan which contains an impression 
that the findings showed compensatory arthritis in the left 
knee.  The Board concludes that the February 2000 diagnostic 
study in particular is new and material, and that the study 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  The veteran's claim of 
entitlement to secondary service connection for left knee 
disability is reopened.

Turning to whether service connection for left knee 
disability is warranted on the merits, the Board first points 
out that the veteran does not contend that his left knee 
disability originated in or as a result of service; he 
contends only that his right knee disorder caused or 
chronically worsened his left knee disability.

The medical records on file are silent for any complaints or 
findings of left knee disability until the 1990s.  The 
evidence in favor of the veteran's claim essentially consists 
of the February 2000 diagnostic study of the left knee 
showing increased uptake secondary to biomechanical stresses, 
which the interpreting radiologist concluded represented 
compensatory arthritis.  At his June 1999 VA examination the 
veteran was noted to place increased weight on his left knee 
while ambulating to avoid placing pressure on the right knee, 
and the examiner indicated that the veteran experienced 
severe difficulty bearing weight on his knees with walking, 
although the veteran did not use any assistive devices.  The 
evidence in favor of the veteran's claim also includes the 
statements of the veteran himself.

In contrast, the veteran was afforded a VA examination in May 
2003 to specifically address whether his left knee disorder 
was caused or chronically worsened by his service-connected 
right knee disability.  The examiner reviewed the veteran's 
claims files and medical history, including the veteran's 
statements and the results of the February 2000 diagnostic 
study, and concluded that it was unlikely that there was any 
relationship between the right and left knee disorders.  The 
examiner specifically noted that a physician with whom he 
consulted (and who was familiar with the veteran's right knee 
condition) disagreed with the February 2000 conclusion of the 
interpreting radiologist, and the May 2003 examiner concluded 
that the veteran's left knee problems were most likely age-
related or related to his former occupation.

The Board has the authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence.  See Madden v. Gober, 125 F.3d. 1477, 1481 (Fed. 
Cir. 1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  It is not error for the Board to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In this case, in the context of the evidence of record, the 
Board places greater weight on the May 2003 opinion of the VA 
physician who reviewed the veteran's medical history, 
examined the veteran, and consulted with the veteran's former 
orthopedic surgeon, than it does on the February 2000 
impression by the radiologist conducting the bone scan, or 
the veteran's own statements.  The February 2000 impression 
was not based on a review of the veteran's medical history or 
a physical examination of the veteran.  Moreover, while the 
June 1999 examiner did note the presence of an altered 
weight-bearing pattern, the veteran nevertheless denied 
requiring any assistive devices.

In addition, the Board notes that there is no indication that 
the veteran is competent to provide a medical opinion 
concerning whether any left knee disability was caused or 
chronically worsened by service-connected right knee 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) (2004).  Moreover, while he 
reported to his treating and examining physicians that his 
right knee disorder caused his left knee disorder, none of 
the referenced physicians further addressed the veteran's 
account; as noted previously, evidence which is simply 
unenhanced information recorded by a medical examiner does 
not constitute competent medical evidence.  LeShore, supra.  
In addition, while he contends that his physicians believe 
his left knee disorder is secondary to his right knee 
disability, his account of what his physicians purportedly 
said, filtered as it is through the sensibilities of a 
layperson, also do not constitute competent medical evidence.  
See Robinette, supra.

In contrast, the May 2003 VA physician concluded that the 
veteran's left knee disorder was not due to the service-
connected right knee disability.  In providing this opinion 
the examiner not only examined the veteran, even noting the 
presence of an antalgic gait, but also reviewed the veteran's 
claims files and medical history, and consulted with the same 
physician who conducted the veteran's December 1991 right 
knee surgery concerning the February 2000 impression.  The 
Board finds that the May 2003 opinion is better supported by 
the evidence of record.

In sum, the record shows that the veteran's left knee 
disability was not caused or chronically worsened by his 
service-connected right knee disability.  The Board therefore 
concludes that the preponderance of the evidence is against 
the claim of entitlement to secondary service connection for 
left knee disability.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  The veteran's claim is 
therefore denied.


II.  Increased rating

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected residuals of right total knee 
arthroplasty.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.

Briefly, as noted in the Introduction, the veteran's period 
of service ended in November 1967.  Service connection for 
right knee disability was granted in February 1968, and the 
disability was evaluated as 10 percent disabling.  In March 
1992 the veteran was assigned a temporary total evaluation 
for the period from December 10, 1991 to January 31, 1992, 
and a 10 percent evaluation from February 1, 1992.  In a 
February 1993 rating decision, the dates of the temporary 
total evaluation were modified to reflect that the rating was 
effective for December 18, 1991 to February 28, 1992.  In 
March 1995 the veteran was assigned a 100 percent evaluation 
for the period from March 7, 1995, to April 30, 1996; and a 
30 percent evaluation for the period from May 1, 1996.  The 
30 percent evaluation has remained in effect since that time.

VA treatment records for December 1991 to November 2002 show 
that the veteran underwent an open arthrotomy on the right 
knee in December 1991, which revealed severe osteophytes and 
a badly damaged lateral meniscus.  In March 1995 he underwent 
a total right knee arthroplasty.  X-ray studies of the knee 
in June 1995, February 1996, May 1998, May 1999 and January 
2000 showed no evidence of fracture or loosening of the right 
knee prosthesis.  The treatment records show that he 
complained of right knee pain and indicated that he could 
ambulate 20 minutes before pain affected his gait.  Physical 
examination showed the presence of minimal pain, and moderate 
effusion, but his right knee was stable to stress testing, 
and no deformity was identified.  A May 1998 note indicates 
that the veteran denied right knee locking; he was able to 
extend the knee to 0 degrees, and to flex the knee to 100 
degrees; the joint was stable with minimal varus or valgus 
joint play.  The records show that the veteran's ability to 
heel and toe walk varied.  

A November 1998 entry records the veteran's assertion that 
his right knee pain was worse with standing or walking, and 
that he experienced a clicking sensation in the knee.  Other 
records show that he was issued bilateral knee braces, and 
that he complained of instability.  Physical examination 
showed that the veteran was able to extend his knee to 0 
degrees, and to flex the knee to 120 degrees; tenderness was 
present, as well as mild valgus opening.  In July 1998 the 
veteran reported working as a construction superintendent, 
and in March 1999 reported working as a carpenter on a full-
time basis; he indicated that he was independent in his 
activities of daily living.  A February 2000 bone scan was 
suggestive of loosening of the prosthesis, without 
osteolysis, and the records show that the veteran was fitted 
for a patella stabilizer knee brace for looseness of his 
prosthesis.  The records also show that he eventually started 
using a cane.  At a March 2001 visit, the veteran reported 
being dismissed from his job in June 2000 because of his leg 
problems, and he asserted that he was unable to obtain 
another position.  X-ray studies in August 2002 showed no 
loosening of the prosthesis, and a stable appearance.  The 
treatment records also show that the veteran has cervical 
spine problems, psychiatric impairment, and hypertensive 
cardiovascular disease.

Private medical records for February 1999 to March 2002 show 
that the veteran's right lower extremity strength was 5/5 on 
motor testing, and that his gait was normal.  An April 2000 
entry records complaints of right knee clicking and popping; 
X-ray studies showed that the prosthesis fit snugly without 
any loosening, although a medial lateral shift was 
identified.  A February 1999 entry notes that he worked as a 
carpenter.  

On file is the report of a June 1999 VA examination, at which 
time the veteran complained of daily right knee pain, as well 
as of flare ups occurring toward the end of the week.  He 
reported experiencing right knee swelling and tenderness, and 
described the right knee pain he was experiencing at the time 
of the examination as bad.  The veteran reported that his 
right knee locked, but he denied using an assistive device.  
He indicated that he had changed occupations, but that he 
still worked.  He reported that his daily activities were 
limited due to fatigability and weakness.  Physical 
examination disclosed that the right knee locked.  The 
examiner noted the presence of rattling, popping and clicking 
in the knee, as well as tenderness and slight swelling.  The 
veteran's gait was slow and deliberate, and he was unable to 
toe-to-toe, heel-to-heel, or tandem walk.  The veteran was 
able to extend his right knee to 0 degrees, and to flex the 
knee to 90 degrees; he exhibited pain with all ranges of 
motion.  The examiner diagnosed the veteran with right knee 
arthralgia, status post knee replacement, and described the 
veteran's right knee prosthesis as unstable.  The examiner 
concluded that the functional loss due to pain was moderately 
severe in nature.

The veteran was afforded a VA examination in September 2001, 
at which time he reported that he was now wearing a hard 
brace on account of right knee instability and giving way.  
He complained of daily right knee pain, tenderness, weakness, 
giving way, swelling, locking and fatigability, but he denied 
any stiffness.  He complained of flare ups occurring up to 
three times each month and lasting up to three days, which 
were precipitated by increased exertion.  The veteran 
indicated that he had not worked since June 2000 because of 
pain, and that he was able to walk no farther than 100 yards.  
He denied using crutches but indicated that he used a cane on 
occasion.  He denied experiencing any right knee dislocation 
but indicated that he was unable to work as a construction 
site supervisor because that position required continuous 
walking in rough terrain, as well as climbing.  He stated 
that he was dismissed from his last job because of his knee 
limitations, and that he had not tried to obtain other 
employment because potential employers would not hire a 
person requiring the use of a hard brace; he noted that he 
was unable to sit for prolonged periods because of back 
problems.  

Physical examination disclosed that the veteran walked with a 
slight limp and wore two metal braces, but that he used no 
ambulatory aids.  He was able to flex the right knee to 110 
degrees, and to extend the knee to 0 degrees; he exhibited 
pain at the extremes of flexion.  The examiner noted the 
presence of tenderness and slight swelling, as well as pain 
with movement.  No effusion or erythema was identified.  
Lower extremity strength was normal, and the veteran was able 
to rise onto his toes, although he was able to walk on his 
heels only with difficulty.  X-ray studies of the right knee 
disclosed the absence of any fracture, dislocation or 
loosening.  The examiner concluded that the veteran had 
severe functional loss due to pain and decreased range of 
motion.  

On file is the report of a May 2003 VA examination of the 
veteran, at which time he reported that he worked as a 
framing contractor and had been self-employed for the past 35 
years.  He explained that when he would work construction, he 
would have to stop after six hours on account of knee pain, 
and that he was dismissed in 1999 because he was unable to 
perform much of the physical labor required.  The veteran 
denied missing any work, but indicated that he would avoid 
working up to three times in a month because of knee 
problems.  The examiner noted that the veteran had medical 
conditions other than right knee disability including 
diabetes mellitus, hypertension, low back disability, hearing 
loss and obesity.  The examiner also noted the disparity 
between the February 2000 diagnostic study suggesting 
loosening of the right knee prosthesis and multiple X-ray 
studies showing that the prosthesis was stable.  The veteran 
reported that his right knee wobbled and was productive of 
pain, weakness, giving way, occasional swelling and locking, 
and fatigability.  He reported experiencing flare ups up to 
three times in a month lasting up to two days, and indicated 
that he occasionally used a cane.  He reported using a knee 
brace for prolonged walking.  He indicated that his knee 
buckled, and that he was unable to stand for prolonged 
periods.  He also indicated that he was able to traverse 
stairs or stand on concrete floors only with difficulty.  The 
veteran stated that he was able to perform his own activities 
of daily living.

Physical examination disclosed that the veteran wore hinged 
knee braces on both knees.  He exhibited a slightly antalgic 
gait.  Popping in the right knee was evident, and his patella 
was moveable.  The veteran was able to extend the right knee 
to 0 degrees and to flex the knee to 110 degrees with pain; 
right knee tenderness was present.  The presence of some 
atrophy and laxity was identified, but strength in the knee 
was 5+ and equal.  The examiner concluded that the prosthesis 
was in satisfactory condition, but that the veteran 
experienced moderate to severe functional loss in the right 
knee due to pain and reduced range of motion.  The examiner 
further concluded, in light of the right knee disorder and 
the veteran's other conditions, the veteran should obtain 
employment that was less physically demanding.

Records on file from the SSA show that the veteran is 
considered disabled by the agency since June 2000 based on a 
primary diagnosis of right knee arthroplasty and lumbar 
arthritis with fusion, and based on a secondary diagnosis of 
major depression with PTSD.  The records note the veteran had 
previous work experience as a carpenter and supervisor.  A 
functional assessment showed that he was considered capable 
of sitting, standing and walking for 6 of 8 hours in a work 
day.

In several statements the veteran contends that he 
experiences fluid in his right knee, as well as constant pain 
and bone deterioration around the prosthesis.  He describes 
the joint as loose and with slack, and indicates that he was 
issued a knee brace on account of severe right knee pain and 
instability.  He indicates that he was forced to stop working 
in June 2000 because of bilateral knee instability, and 
explained that a physician specifically told him to stop 
working because of right knee problems.  In testimony before 
the undersigned in May 2004, the veteran explained that his 
prosthesis was loose and that he experienced difficulty in 
traversing stairs.  He testified that he last worked in June 
2000, but was dismissed.

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2004).

The RO rated the veteran's right knee disability as 30 
percent disabling under Diagnostic Codes 5055.  Under that 
Diagnostic Code, a knee replacement with intermediate degrees 
of residual weakness, pain or limitation of motion is rated 
by analogy to diagnostic codes 5256, 5261, or 5262, with a 
minimum 30 percent rating assignable.  A 60 percent rating is 
assignable under Diagnostic Code 5055 for knee replacement 
with chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  A 100 percent evaluation 
is assignable for one year following implantation of 
prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Under Diagnostic Code 5260, a 10 percent rating is warranted 
where flexion of the leg is limited to 45 degrees, a 20 
percent rating is warranted where flexion is limited to 30 
degrees, and a 30 percent rating is appropriate where flexion 
is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  A 10 percent rating is appropriate where extension of 
the leg is limited to 10 degrees, a 20 percent rating is 
warranted for extension limited to 15 degrees, a 30 percent 
rating is warranted for extension limited to 20 degrees, a 40 
percent rating is warranted for extension limited to 30 
degrees, and a 50 percent rating is warranted for extension 
limited to 45 degrees.  38 C.F.R. §  4.71a, Diagnostic Code 
5261.

Ankylosis of the knee at favorable angle in full extension, 
or in slight flexion between o degrees and 10 degrees 
warrants a 30 percent evaluation.  A 40 percent rating is 
appropriate for ankylosis of the knee in flexion between 10 
degrees and 20 degrees, and a 50 percent rating is assignable 
for knee ankylosis in flexion between 20 degrees and 45 
degrees.  A 60 percent evaluation is warranted for extremely 
unfavorable ankylosis of the knee, in flexion at an angle of 
45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256. 

Malunion of the tibia and fibula with marked knee or ankle 
disability warrants a 30 percent evaluation, and nonunion of 
the tibia and fibula with loose motion requiring a brace 
warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.

After carefully considering the evidence on file the Board 
concludes that the disability picture for the residuals of 
the veteran's right knee arthroplasty is more consistent with 
the criteria for a 30 percent evaluation for knee replacement 
with intermediate degrees of residual pain or limitation of 
motion, than with the criteria for a higher rating under any 
appropriate diagnostic code.  Following the recuperation 
period for his right knee replacement the veteran has 
demonstrated pain associated with the knee as well as some 
limitation of motion and (at his last examination in May 
2003) laxity.  Notably, however, the veteran's right knee is 
not ankylosed, and he in fact retains a substantial range of 
right knee motion, with consistently full extension, and with 
flexion ranging from 90 to 120 degrees with pain at the 
extremes of flexion.  Clinical treatment records show that 
his range of right knee flexion varied from 100 to 120 
degrees.  At his June 1999 VA examination his flexion was 
limited to 90 degrees, but was limited to only 110 degrees at 
the September 2001 and May 2003 VA examinations.  Normal 
range of motion of the knee is extension to 0 degrees and 
flexion to 140 degrees.  See 38 C.F.R. § 4.71, Plate II 
(2004).

As noted previously, to warrant a compensable rating based on 
limitation of knee motion, extension must be limited to at 
least 10 degrees, or flexion to at least 45 degrees.  The 
evidence consequently shows that the limitation of motion 
present in the veteran's right knee does not even remotely 
meet the criteria for even a compensable rating for 
limitation of extension or flexion.  Even when functional 
loss due to factors such as pain, weakness, incoordination 
and fatigability are considered, the Board finds that any 
limitation of motion would, at most, approximate the criteria 
for a 10 percent rating for limitation of flexion.  In this 
regard the Board points out that the veteran's right knee 
strength, despite the presence of some atrophy, was 
consistently unimpaired when tested, and that any gait 
disturbance was described as minor in nature.  Although the 
June 1999 VA examiner noted locking of the right knee, no 
such findings were reported by his treating physicians, or 
noted on subsequent VA examinations.  In addition, while the 
veteran uses a cane, he does so only occasionally, and while 
a February 2000 bone scan demonstrated loosening of his 
prosthesis and the May 2003 examiner noted some laxity, all 
prior and subsequent diagnostic tests have shown that the 
prosthesis is stable.  Moreover, although the right knee is 
clearly painful on range of motion testing, the September 
2001 examiner clarified that the pain exists at the extremes 
of flexion (that is, at 110 degrees).  

The Board acknowledges the opinions of the April 1999, 
September 2001, and May 2003 examiners that the functional 
loss in the right knee ranges from moderately severe to 
severe, but points out that use of terminology such as 
"severe" by VA examiners and others, although evidence to 
be considered by the Board, is not dispositive of an issue.  
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2004).  
In this case, the veteran is clearly able to fully extend his 
knee without impediment, and to flex his knee to at least 90 
degrees before the onset of pain.  The Board consequently 
concludes that when functional loss due to demonstrated pain, 
incoordination and fatigue is considered, the veteran does 
not have any compensable limitation of extension, and that 
any limitation in flexion is equivalent to no more than 45 
degrees restriction in motion.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The Board notes that VA's Office of General Counsel, in 
VAOPGCPREC 9-2004, concluded that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (pertaining 
to, respectively, limitation of flexion and extension of the 
leg), may be assigned for disability of the same joint.  The 
Board points out, however, that the veteran is already 
receiving a 30 percent evaluation for his knee disorder under 
Diagnostic Code 5055, which specifically contemplates 
limitation of motion.  Consequently, in order to receive 
separate ratings for limitation of motion under VAOPGCPREC 9-
2004, he would have to demonstrate limitation of flexion and 
extension that, when combined, equal or exceed a disability 
rating of 30 percent.  See 38 C.F.R. § 4.14.  Even when 
functional loss due to pain and other factors are considered, 
any limitation of extension and flexion in this case would at 
most approximate the criteria for a 10 percent level of 
disability each for extension and flexion; separate ratings 
under VAOPGCPREC 9-2004 consequently are not warranted.

The Board notes that the veteran has recently demonstrated 
some laxity of his right knee joint, although the prosthesis 
itself is stable.  Even assuming that the laxity is severe, 
however, the maximum evaluation assignable for instability of 
the knee is 30 percent under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  In addition, as the veteran has undergone a knee 
replacement and has no further arthritis affecting the knee, 
he would not be entitled to assignment of separate 
evaluations for arthritis and instability under VAOPGCPREC 
23-97.

In short, the veteran's right knee is not ankylosed and the 
veteran retains a substantial level of knee motion, even when 
functional loss due to factors such as pain are considered.  
An evaluation higher than 30 percent under Diagnostic Codes 
5256, 5260 and 5261 is therefore not warranted.

The Board notes that the veteran requires the use of a hinged 
knee brace, that he complains that his prosthesis is loose, 
and that private X-ray studies in April 2000 showed a medial 
lateral shift in his knee.  The Board points out, however, 
that there is no evidence of any non-union of the tibia or 
fibula associated with the veteran's right knee disability, 
and that the February 2000 bone scan demonstrated the absence 
of osteolysis surrounding the knee replacement.  A 40 percent 
evaluation under Diagnostic Code 5262 is consequently not 
warranted.

With respect to whether a higher rating under Diagnostic Code 
5055 is warranted, the Board re-iterates that the next higher 
rating requires severe painful motion or weakness in the 
affected extremity.  As discussed previously, while the 
veteran certainly has pain with movement of the knee, as well 
as some atrophy, laxity and incoordination, and although the 
functional loss associated with pain has been described as 
moderately severe to severe, he nevertheless has demonstrated 
a level of extension and flexion of the knee which, even with 
consideration of his complaints, does not approximate more 
than the minimum compensable level for limitation of motion.  
Moreover, he has consistently demonstrated unimpaired knee 
strength.  Given the substantial range of knee motion 
retained by the veteran, as well as the absence of any 
weakness, the Board finds that the evidence on file does not 
even remotely approximate the criteria for assignment of a 60 
percent evaluation under Diagnostic Codes 5055.

In sum, the veteran retains a substantial range of left knee 
motion without any weakness or other factors that would 
approximate the criteria for an evaluation higher than 30 
percent for knee disability.  His claim is therefore denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.

The Board lastly has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2004).  While the veteran has not worked for 
an employer since 2000, maintains that he was dismissed from 
his last job on account of his right knee disorder, and 
asserts that he is unable to obtain or maintain any 
employment, the veteran has not adduced any evidence 
suggesting that his right knee was responsible for his 
dismissal, and the record shows that the veteran has several 
serious nonservice-connected disorders, including cervical 
and lumbar spine conditions, which clearly impact on his 
employability.  Clearly, due to the chronic nature of the 
veteran's right knee disorder, interference with his 
employment was foreseeable.  However, the current evidence of 
record does not reflect frequent periods of hospitalization 
because of the service-connected disability, or interference 
with employment to a degree greater than that contemplated by 
the regular schedular standards which are based on the 
average impairment of employment.  

Moreover, there is no indication that the veteran's 
disability affects his ability to obtain or maintain 
employment that does not require standing or walking, and 
while the veteran is receiving benefits from the Social 
Security Administration based in part on his right knee 
disability, the receipt of benefits from that agency is also 
based on several other disorders.  Thus, the record does not 
present an exceptional case where the veteran's currently 
assigned rating of 30 percent is found to be inadequate.  See 
Moyer v. Derwinski, 2 Vet. App. 289 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability evaluation rating itself is recognition that 
industrial capabilities are impaired).  Accordingly, in the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996);  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). 





ORDER

New and material evidence having been submitted, reopening of 
the claim of service connection on a secondary basis for low 
back disability is granted.  

Entitlement to service connection on a secondary basis for 
low back disability is denied. 

New and material evidence having been submitted, reopening of 
the claim of service connection on a secondary basis for left 
knee disability is granted.  

Entitlement to service connection on a secondary basis for 
left knee disability is denied. 

Entitlement to an increased disability rating for residuals 
of total right knee arthroplasty is denied.


REMAND

The veteran contends that service connection is warranted for 
psychiatric disability.  He also argues that his service-
connected disorders render him unable to obtain or maintain 
substantially gainful employment.  

Turning first to the service connection claim, review of the 
record discloses that the veteran has not been adequately 
informed of the information and evidence necessary to 
substantiate that claim, or adequately advised as to what 
evidence VA would obtain for him and of what information or 
evidence he was responsible for submitting in connection with 
the claim.  See 38 U.S.C.A. § 5103(a) (West 2002).  In order 
to ensure that the veteran receives the due process to which 
he is entitled in connection with the instant appeal, the 
Board finds that remand of the case is appropriate.

In addition, the veteran contends that his psychiatric 
disability includes PTSD as a component, although he did not 
respond to a December 2002 request by the RO to identify in 
detail the events he believes caused PTSD, and he has not 
otherwise provided any detailed information concerning those 
events.  At his hearing before the undersigned the veteran 
testified that the events leading to PTSD included seeing 
bodies and body bags while stationed in Vietnam.  Treatment 
notes on file further show that he denied engaging in combat 
in service, but nevertheless was distressed about his 
proximity to combat and his witnessing bodies, body bags and 
bomb craters.

Given that the veteran is contending that his claimed 
psychiatric disability includes PTSD, the Board is of the 
opinion that further development is required in connection 
with the claim, to include attempting to verify his claimed 
stressor incidents.  The veteran is advised, however, that 
the duty to assist is not a one-way street, and an appellant 
must do more than passively wait for assistance when he has 
information essential to his claim.  Wood v. Derwinski, 1 
Vet. App. 190 (1990).  

Turning next to the claim for a TDIU, the record reflects 
that service connection is in effect for residuals of right 
total knee arthroplasty, evaluated as 30 percent disabling; 
for diabetes mellitus, evaluated as 20 percent disabling; and 
for defective right hearing, evaluated as non-compensable.  
The record reflects that the SSA considers the veteran 
disabled since June 2000 on account of, inter alia, his right 
knee disorder.  

The veteran was afforded a VA examination in May 2003, at 
which time it appears the examiner believed the veteran was 
still working on a self-employed basis.  The examiner 
concluded that the veteran's diabetes did not preclude 
gainful employment, but did not address the veteran's 
service-connected right defective hearing at all, and did not 
address the impact of the veteran's right knee disorder on 
employability other than to note that the veteran should seek 
less physically demanding employment.  At his May 2004 
hearing before the undersigned, the veteran indicated that he 
last worked in June 2000.  Under the circumstances, the Board 
is of the opinion that the veteran should be requested to 
provide updated information regarding his employment status, 
and should be afforded another VA examination addressing the 
impact of his service-connected disorders on his 
employability.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran a 
letter that complies with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should 
explain what, if any, information 
(medical or lay evidence) not 
previously provided to the Secretary 
is necessary to substantiate the 
claim for service connection for 
psychiatric disability, to include 
PTSD.  The letter should also 
specifically inform the veteran of 
which portion of the evidence is to 
be provided by the claimant, which 
part, if any, the RO will attempt to 
obtain on his behalf, and a request 
that the veteran provide any 
evidence in his possession that 
pertains to the claim for service 
connection for psychiatric 
disability, to include PTSD.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

2.  The RO should contact the 
veteran, through his representative, 
and request that he identify the 
names, addresses and approximate 
dates of treatment for all health 
care providers, VA or private, who 
may possess additional records 
pertinent to the claims remaining on 
appeal.  With any necessary 
authorization from the veteran, the 
RO should attempt to obtain and 
associate with the claims files any 
medical records identified by the 
veteran which have not been secured 
previously.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  The veteran should be requested 
to complete a new VA Form 21-8940 
and provide complete and updated 
information regarding his education 
and employment status.

5.  The RO should attempt to obtain 
additional information from the 
veteran concerning the specific 
circumstances of his alleged service 
stressors, such as the dates, 
locations, units involved, names of 
casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, and 
units of assignment.  With this 
information, the RO should review 
the file and prepare a summary of 
the veteran's alleged service 
stressors.  This summary must be 
prepared whether or not the veteran 
provides an additional statement, as 
requested above.  This summary and a 
copy of the veteran's DD 214 and 
other service personnel records 
should be sent to the United States 
Armed Services Center for Unit 
Records Research.  The USASCURR 
should be provided with a copy of 
any information obtained above, and 
should be requested to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors.  The USASCURR should also 
be requested to furnish the unit 
history and operational reports for 
each unit the veteran was assigned 
to while in Vietnam and Thailand for 
the period during which he served 
with such unit. 

6.  After completing the above 
actions, the veteran should be 
afforded a VA psychiatric 
examination by a physician with 
appropriate expertise to determine 
the nature, extent and etiology of 
any psychiatric disorders present.  
All indicated studies, tests and 
evaluations deemed necessary should 
be performed.  A diagnosis of PTSD 
under DSM IV criteria should be made 
or ruled out.  If PTSD is diagnosed, 
the examiner should identify the 
specific stressor(s) supporting the 
diagnosis.  If PTSD is not 
diagnosed, the examiner should 
explain why the diagnosis was not 
made.  With respect to any 
psychiatric disorder other than PTSD 
identified, the examiner should 
provide an opinion with supporting 
rationale as to whether it is at 
least as likely as not that such 
psychiatric disorder is related to 
active military service.  The claims 
folders, including a copy of this 
REMAND, must be made available to 
and reviewed by the examiner.  The 
examination report is to reflect 
whether such a review of the claims 
files was made.   

7.  The RO should also afford the 
veteran a VA examination by a 
physician with appropriate expertise 
to address the impact of the 
veteran's service-connected 
disorders on his employability.  All 
indicated tests should be conducted, 
and the examiner is to set forth all 
findings in detail.  The examiner 
should be requested to provide an 
opinion as to whether the veteran's 
service-connected disorders 
(residuals of total right knee 
arthroplasty, diabetes mellitus, and 
defective right hearing) either 
alone or in combination render him 
unemployable.  The rationale for all 
opinions expressed should be 
explained.  The veteran's claims 
files, including a copy of this 
REMAND, must be made available to 
the examiner for review.  The 
examination report is to reflect 
whether a review of the claims files 
was made.  The examination report 
must be typed. 

8.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and the 
implementing regulations.  Then the 
RO should re-adjudicate the issues 
remaining on appeal.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).





	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



